Citation Nr: 1108323	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as schizophrenia.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to a rating greater than 10 percent for residuals of a fracture of the left fifth metatarsal head (a left fifth toe disorder) beginning October 17, 1995.  

5.  Entitlement to a compensable rating for residuals of a fracture of the left fifth metatarsal head (a left fifth toe disorder) prior to October 17, 1995.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1993, February 2003, May 2005, March 2007, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 1998, the Veteran testified at a video hearing before the undersigned.  

This appeal has a long and complicated procedural history that includes a number of Board decisions, subsequent appeals to the United States Court of Appeals for Veterans Claims (Court), and subsequent Board remands.  In the interest of brevity, this history will not be repeated herein.  However, the Board refers the reader to the Board's most recent remand, dated in April 2009, for that history except for the following items.

In June 2009, the Veteran's private attorney notified VA that she had withdrawn as his representative and to date the claimant has not appointed a new representative.  While in the December 2008 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing in connection with his earlier effective date claim, in November 2010 he notified that Board that he was withdrawing that request.

The record raises a claim for a total rating based on individual unemployability (TDIU) that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent and credible evidence of record clearly and unmistakably shows the Veteran's asthma preexisted his military service.

2.  The competent and credible evidence of record clearly and unmistakably shows the Veteran's asthma was not aggravated by his military service.

3.  The preponderance of the competent and credible evidence is against finding that that the Veteran has ever had schizophrenia or any other chronic acquired psychiatric disorder that is related to service.  

4.  The preponderance of the competent and credible evidence is against finding that a chronic left knee disorder was present in-service, that arthritis of the left knee manifested itself to a compensable degree in the first post-service year, or that any current left knee disorder is related to service.  

5.  Beginning October 17, 1995, the preponderance of the competent and credible evidence is against finding that the Veteran's service-connected left fifth toe disorder is manifested by symptomatology that equates to not more than moderately severe impairment, even taking into account his complaints of pain.  

6.  Prior to October 17, 1995, the competent and credible evidence shows that the Veteran's service-connected left fifth toe disorder was manifested by symptomatology that equates to not more than moderate impairment, even taking into account his complaints of pain.  


CONCLUSIONS OF LAW

1.  Asthma was not aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  A chronic acquired psychiatric disorder, claimed as schizophrenia, was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

3.  A left knee disorder was not incurred or aggravated by active service, nor may arthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

4.  Beginning October 17, 1995, the criteria are not met for a rating greater than 10 percent for residuals of a fracture of the left fifth metatarsal head.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010). 

5.  Prior to October 17, 1995, the criteria were not met for a compensable rating for residuals of a fracture of the left fifth metatarsal head.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to providing an appropriate application form or completeness of the application.  

As to the claim of service connection for the left knee disorder and the claim for a higher evaluation for the left fifth toe disorder, the Board's December 2005 decision contained an extensive discussion of the requirements of the VCAA's duties to notify and assist the Veteran.  See the Board's December 2005 decision, pages 5-6.  The Board concludes that VA's duties to notify and assist the Veteran under the VCAA were satisfied.

Moreover, the Court's November 2007 decision did not identify any defect in the Board's December 2005 decision regarding the notification and assistance provisions of the VCAA.  The sole reason for remand, as to the left knee disorder, was the Board's failure to discuss an October 1969 service treatment record that diagnosed a knee sprain and the February 2004 VA examination report.  Similarly, the sole reason for remand, as to the claim for a higher evaluation for the left fifth toe disorder, was the Board's failure to consider whether a referral for an extrascheduler rating was warranted.  

The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)) (holding that the "Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) (holding that "[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  In this case, the Court did not raise any concerns about the VCAA.  

Although the Court's November 2007 decision serves, in essence, to vacate the Board's December 2005 decision, insofar as it denied service connection for a left knee disorder and denied an evaluation in excess of 10 percent for the left fifth toe disorder, and its legal efficacy, the Board's prior discussion nonetheless remains a matter of record, and one which was clearly provided to the Veteran.  Examination of that decision reveals that the Board clearly articulated the VCAA's notification requirements to the Veteran.  In other words, through the Board's December 2005 denial, the Veteran has already had an extensive advisement of the VCAA's duty to notify.  In addition, the December 2005 decision noted the Board's satisfaction that all relevant facts had been adequately developed to the extent possible and that no further assistance to the Veteran was required to comply with the duty to assist under the VCAA.

Given the Court's injunction against piecemeal litigation, the Board is satisfied that the notification and assistance portions of the VCAA are satisfied as to these two issues.  That is, the Board believes that the law of the case is that there are no VCAA notification and assistance defects which have been raised by the Veteran and which need be addressed by the Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Accordingly, the Board may proceed to a decision as to these issues.

Nonetheless, as to the service connection claim for a left knee disorder, the Board finds that, VA's duty to notify the Veteran was satisfied by letters dated in January 2000 and January 2003, prior to the February 2003 rating decision, along with letters dated in March 2004, April 2005, March 2006, and June 2009.  Those letters provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

Likewise, as to the claim for a higher rating for a left fifth toe disorder, the Board finds that letters dated in May 2003, March 2004, December 2004, March 2006, and June 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the service connection claim for schizophrenia, the Board finds that a letter dated in January 2005, prior to the May 2005 rating decision, along with letters dated in March 2006, April 2008, and June 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the service connection claim for asthma, the Board finds that a letter dated in August 2009, prior to the December 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to all the above issues, while the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of his claims, the Board finds that providing the Veteran with adequate notice in the above letters followed by a readjudication of the claims in the December 2009 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to all of the above claims, the Board finds that any notice deficiency does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statements of the case, the supplemental statements of the case, and/or Board remands, as well as the Court's decisions.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  In this regard, VA has obtained and associated with the record on appeal all of the Veteran's available and identified in-service and post-service records, including, in full compliance with the earlier Board remand instructions, all of his available records from the Durham VA Medical Center, the Salisbury VA Medical Center, Duke University Medical Center, and Lincoln Community Health Center.  See 38 U.S.C.A. § 5103A(b); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As to the claim of service connection for asthma, while the Veteran was not provided with a VA examination, the Board nonetheless finds that a remand for an examination is not required, given the fact that the service treatment records, which are negative for complaints and/or treatment for asthma while on active duty are, for the reasons explained below, more competent and credible evidence that the claimant's asthma pre-existed service and was not aggravated by his active duty than the appellant's claims to the contrary.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the evidence of record does not establish that the Veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim and therefore VA does not have an obligation to provide the claimant with such an examination or obtain an opinion because "a medical examination or opinion generally could not fill the gap left by the other evidence in establishing a service connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history).

As to the claim of service connection for a left knee disorder, the record shows that the Veteran was afforded a VA examination in February 2004 which is adequate to adjudicate the claim and is in full compliance with the Board's remand instructions, because after a review of the record on appeal and examination of the claimant the examiner provided a medical opinion as to the origins of his current left knee disorder, including adequate rationale.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment, supra; D'Aries, supra; McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claim of service connection for schizophrenia, the record shows that the Veteran was afforded a VA examination in July 2008 which when, taken together with its October 2008 addendum, is adequate to adjudicate the claim and is in full compliance with the Board's remand instructions, because after a review of the record on appeal and examination of the claimant the examiner provided needed medical opinions as to whether the Veteran has schizophrenia and whether it was due to his military service, and also provided adequate rationale.  Id.

As to the rating claim, the record also shows that the Veteran was afforded VA examinations in November 1998, December 1999, September 2003, and November 2009, which are adequate to adjudicate the claim and are in full compliance with the Board's remand instructions because after a review of the record on appeal and examination of the claimant the examiners provided medical opinions as to the severity of the Veteran's disability that allow the Board to rate it under all applicable rating criteria.  Id.  In fact, the Court in its November 2007 decision specifically held that the September 2003 VA examination report substantially complied with the Board's March 2003 remand directions. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran is not prejudiced by the Board's proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claims

The Veteran contends that his asthma pre-existed military service and was aggravated by his service.  The Veteran also claims that his left knee disorder and schizophrenia were caused by his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Arthritis and a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2010).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity during service; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has held that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Asthma

As stated above, the Veteran contends that his asthma pre-existed military service and was aggravated by such service.  Moreover, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran's asthma pre-existed his military service.  The Board has reached this conclusion because his March 1968 pre-induction examination report documented that the claimant was an asthmatic, albeit not verified.  Because the condition was "noted" at the time of the Veteran's entrance into service, the Board finds that clear and unmistakable evidence shows that his asthma pre-existed his active duty service.

The Board will next turn to the question of aggravation.  In this regard, subsequent service treatment records are negative for complaints, diagnoses, or treatment for asthma, except for the February 1970 separation examination which notes a history of asthma as a child with no sequela.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, since the February 1970 separation examination opinion is not contradicted by any other medical opinion of record, during or after service, and because the service treatment records are completely silent for complaints, diagnoses, or treatment for asthma, the Board also finds that there is clear and unmistakable evidence to establish that the Veteran's asthma, which pre-existed military service, was not aggravated during his active duty service.  Because there is no documentation of any asthma symptoms or any increase in the Veteran's asthma during service, consideration of whether any increase was beyond that to be expected due to natural progression is not necessary.  

In reaching the above conclusion, the Board has not overlooked the Veteran's statements to his healthcare providers or his and his representative's written statements to the RO.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  In this regard, the Board finds that whether asthma, which pre-existed military service, was aggravated by that military service, is a question that requires medical knowledge.  Therefore, the Board finds neither the Veteran's nor his representative's opinion to be competent or credible as to this issue.  Id.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for asthma, and the claim is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lastly, the Board notes for the reasons explained above that the Veteran's asthma pre-existed his military service and was not aggravated by that service.  Therefore, the Board need not address the question of direct causation because, since the Board found that his asthma pre-existed military service, it is inapplicable to the current appeal.  

Schizophrenia

The Board recognizes that the Veteran is competent to report that he had problems with delusional thinking while on active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Further, the Board finds that the Veteran's statements in this regard are credible.  

However, the Veteran's service treatment records, including the February 1970 separation examination, are negative for complaints and/or treatment for symptoms of schizophrenia or a diagnosis of schizophrenia or any other psychiatric disorder.  In fact, the separation examination specifically stated that the psychiatric examination was normal.  

The post-service treatment records are silent for any psychiatric complaints or diagnosis until 1980, when a VA clinic examiner noted features of obsessionality and hysterical traits.  A diagnosis of borderline personality versus schizophrenia was listed.  Another VA examiner in January 1980 diagnosed schizophrenia.  Subsequently, other examiners also diagnosed schizophrenia and paranoid schizophrenia.  

In July 2008, a VA compensation examination was conducted to obtain an assessment and a medical opinion regarding any current psychiatric disorder; the examiner provided an addendum to the initial report in October 2008.  The examiner reviewed the claims file in detail and examined the Veteran.  The examiner indicated that he saw no justification for a diagnosis of paranoid schizophrenia from the service and post-service treatment records.  The examiner noted the prior diagnoses, but indicated that, from a reading of the narratives accompanying the earlier diagnoses, there was not adequate justification for a diagnosis of schizophrenia, according to the diagnostic criteria for that disorder in DSM-IV-R.  The examiner stated that the Veteran "certainly had paranoid personality traits" and that those traits were likely present during service.  Accordingly, the examiner listed an Axis II diagnosis of paranoid personality traits, cluster A; no diagnosis was provided on Axis I.  

DSM-IV-R states that Axis I is to be used for diagnoses of clinical psychiatric disorders, whereas Axis II is to be used for diagnoses of personality disorders.  

So, although the Veteran's paranoid personality traits may have been present during service, as the VA examiner indicated in October 2008, those traits were manifestations of a personality disorder, not of schizophrenia or any other chronic acquired psychiatric disorder.  However, personality disorders are not diseases or injuries for which service connection may be granted.  38 C.F.R. § 3.303(c).  

Therefore, service connection cannot be granted for paranoid personality traits.  

Moreover, although previous examiners had diagnosed schizophrenia or paranoid schizophrenia, the VA compensation examiner who examined the Veteran in July 2008 and conducted a detailed longitudinal review of his service and post-service treatment records determined that a diagnosis of schizophrenia was not justified under the diagnostic criteria of DSM-IV-R.  The examiner, in effect, found that the prior psychiatric diagnoses were incorrect.  The Board accords that examiner's opinion great weight because he reviewed all of the Veteran's records in conjunction with his examination of the Veteran and because he provided adequate rationale for the medical opinion.  

Therefore, the Board finds that the Veteran does not now have schizophrenia and that the diagnoses of schizophrenia noted in the record did not meet the DSM-IV-R criteria for that diagnosis.  Accordingly, in the absence of evidence that the Veteran now has or has ever had the claimed schizophrenia or any other chronic acquired psychiatric disorder, service connection must be denied.  

The Board also notes that, because the evidence does not show that schizophrenia or any other psychosis was manifest to a compensable degree within one year following the Veteran's separation from service, service connection also may not be presumed.  See 38 U.S.C.A. §§ 1111, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Thus, in the absence of competent medical evidence that the Veteran currently has a chronic acquired psychiatric disorder related to his military service, the preponderance of the evidence is against the claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Knee Disorder

The Veteran's service treatment records document complaints and treatment for a knee sprain playing football in October 1969 without identifying which knee was injured.  Moreover, the Board finds that the Veteran is competent to report on the fact that he had problems with left knee pain and limitation of motion since his October 1969 injury.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Veteran's service treatment records are otherwise negative for left knee complaints and the February 1970 separation examination indicates that examination of the knee at that time was normal; no diagnosis of a chronic left knee disorder was listed.  

While a 1975 VA examiner noted a history of a left knee sprain, no further pertinent complaints, findings, or diagnoses were made at that examination or in any other VA or private treatment or examination records until 1993.  The Board notes that the claims file is not devoid of treatment records between 1970 and 1993.  The record reflects visits for multiple problems during that period, in particular complaints regarding the Veteran's left foot.  However, he did not report any problems with his left knee after his separation from service until November 1993.  A VA clinic record dated in November 1993 notes the Veteran's complaint of left knee and left ankle pain after he had twisted his left knee one week previously.  Treatment records developed at that time do not mention any pertinent complaints or left knee problems prior to that injury.  An x-ray of the left knee in November 1993 showed no evidence of degenerative changes.  

In February 2004, a VA compensation examination was conducted to assess the Veteran's left knee and to obtain an opinion as to the etiology of any current left knee disorder.  The examiner reviewed the Veteran's claims file, including the service treatment records and the post-service treatment records, and examined the Veteran.  The examiner noted that, since the 1993 treatment reports noted above, the Veteran had developed gout.  The Veteran reported to that examiner that he had pain in his left knee pretty much constantly during the preceding year.  The Veteran also indicated that he had lost several manual labor jobs in the previous several years because of his inability to walk and stand due to problems with the knee.  An x-ray of the left knee in April 2004 showed mild degenerative changes, and the question of gouty arthropathy was raised on the report.  The examiner diagnosed degenerative joint disease and gout of the left knee.  The examiner noted the absence of problems with the left knee between the sprain noted in service in October 1969 and the well-documented left knee sprain in 1993.  The examiner stated that, in the absence of symptomatology on examinations from 1969 to 1993, he could conclude only that the Veteran's left knee problems were not related to the sprain in 1993.  

First, the Board finds that, in the total absence of competent medical evidence of arthritis of the left knee during the first year after the Veteran's separation from service, service connection for a left knee disorder on a presumptive basis must be denied.  38 U.S.C.A. §§ 1111. 1112; 38 C.F.R. §§ 3.307, 3.309.

Next, the Board finds that, in light of the absence of documentation of any left knee complaints between the sprain noted in 1969 and the left knee sprain that was treated in 1993, the Veteran's allegations that he had continued problems related to his left knee during service and after service are not credible.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Moreover, in this case, the February 2004 VA examiner opined that the Veteran's left knee degenerative changes were not related to the in-service injury.  There is no competent medical evidence indicating that the Veteran's current left knee disorder is related to the knee sprain noted in service or to any other incident in service.  The February 2004 VA examiner's opinion is uncontradicted.  The treatment records also show that the Veteran has gout that involves the left knee.  Service connection for gout has not been established.  

Accordingly, in the absence of competent medical evidence that the Veteran's current left knee disorder is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Schedular Rating Claim

The Veteran contends that his left fifth toe disorder is manifested by symptomatology that warrants the assignment of an increased rating.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  DeLuca v. Brown, 8 Vet. App. at 206.

Historically, a rating decision in September 1975 granted service connection for residuals of an incomplete fracture of the left fifth metatarsal head and assigned a noncompensable rating, effective March 24, 1975.  In an October 1991 decision, the Board denied entitlement to a compensable rating for the disability.  In September 1992, communication was received from the Veteran, claiming that his left foot disability was more than zero percent disabling.  A rating decision in August 1993 denied an increased rating, and the Veteran appealed that decision.  A statement of the case was issued in October 1993.  In December 1993, communication was received from the Veteran in which he again indicated that his left fifth toe had continued to cause him problems since his separation from service and had recently increased in severity.  

Subsequently, communication was again received from the Veteran on October 17, 1995, in which he indicated that he wanted to "reopen" his claim for an increased rating for his service-connected left foot condition.  A rating decision in May 1996 continued to deny an increased rating, and the Veteran appealed that decision.  

A February 2003 rating decision assigned a 10 percent rating for the Veteran's left fifth toe disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (foot injuries), effective from December 17, 2001.  Thereafter, a March 2007 rating decision made the 10 percent rating effective from October 17, 1995, the date the RO identified as the date of receipt of the Veteran's increased rating claim.  

First, the Board finds that the communication that was received from the Veteran in December 1993 constituted a timely substantive appeal following the October 1993 statement of the case.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA is required to construe liberally all submissions by a claimant).  Accordingly, his appeal of the August 1993 rating decision was perfected.  See 38 U.S.C.A. § 7105 (West 2002).  Because the case was not forwarded to the Board at that time, the Veteran's appeal has remained active since that time.  Therefore, the Board finds that the current appeal dates from the Veteran's increased rating claim that was received in September 1992.  Accordingly, the Board must consider the appropriate rating for the left fifth toe disability throughout the appeal period.  

38 C.F.R. § 4.71a, Diagnostic Code 5284 provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  

The regulations also provide that in every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

Initially, the Board notes that the terms moderate and moderately severe as used in Diagnostic Code 5284 are not defined by regulation.  However, the overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 20 percent ratings in cases where problems include such difficulties as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010) (no more than 10 percent is warranted even if the great toe is dorsiflexed or there is definite tenderness under the metatarsal heads).  A 20 percent rating may also be assigned when there is moderately severe malunion or nonunion of the tarsal or metatarsal bones; a 10 percent rating may be assigned for moderately malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010).  

VA clinic records show that, from 1992 until 2009, the Veteran has been seen numerous times for complaints of left foot pain and swelling.  However, on virtually every occasion, the pain was attributed to the left great toe or gout, rather than to residuals of the injury to left fifth metatarsal.  An examiner in August 1992 stated that the Veteran's foot injury "should in no way limit his capacity for work."  In September 1995, it was noted that the previous left fifth metatarsal fracture "may be contributing to" the Veteran's foot pain.  An examiner in February 1996 indicated that the Veteran complained of pain over the base of the fifth metatarsal and the left first metatarsophalangeal joint and interphalangeal joint, but commented that there had been no recent change in the Veteran's chronic left foot pain.  

A VA compensation examination was conducted in November 1998.  The Veteran complained of recurrent pain in the dorsilateral aspect of the left foot and indicated that the pain was aggravated by standing more than two hours or walking more than four to six hours at work.  He also reported recurrent left foot swelling.  The Veteran stated that the pain was intermittent, lasted approximately 12 hours, and occurred weekly.  He had no pain at rest, and jogging up to a mile was helpful in relieving the pain.  On examination, the Veteran was noted to walk with a cane, but he ambulated without a limp without the cane.  The external appearance of the left foot was normal, without swelling, but there was tenderness to palpation over the entire left fifth metatarsal.  There was no obvious deformity of the toes of the left foot.  X-ray showed only a healed fracture of the left fifth metatarsal.  The examiner diagnosed incomplete fracture of the left fifth metatarsal, by history.  

On VA compensation examination in November 1999, the Veteran reported that he still had problems with pain over the side of the left foot on standing more than an hour or two or after walking on it for most of the day at work.  The Veteran did not report swelling, heat, redness, and lack of endurance, at the location of the fifth metatarsal alone.  The Veteran acknowledged being helped by orthotic shoe inserts, which were identical in the right and left shoes, and by physiotherapy involving stretching and exercising the foot.  He reported walking 440 yards around a track repetitively in order to have more comfort in the left foot, which he believed helped him.  It was noted that the Veteran used a cane, but not on prescription.  The examiner stated that the only abnormality on examination was mild tenderness near the base of the left fifth metatarsal.  There was no pain felt at the metatarsal area on dorsiflexion or plantar flexion of the ankle, or otherwise, possibly disturbing the fifth metatarsal.  There was no pain on flexing and extending the fifth toe.  Pain was not produced by standing on the tiptoes.  The examiner indicated that the tenderness was "not enough to interfere with comfortable walking with his present orthotics."  The examiner indicated that there was no functional limitation from any ordinary activity of walking, bending, stooping, flexing, or extending the foot secondary to the fifth metatarsal injury.  The examiner stated that all other findings of the foot, including spontaneous swelling, were due to reasons other than the fifth metatarsal injury.  

Another VA compensation examination was conducted in September 2003.  The Veteran reported essentially the same symptoms noted by previous examiners.  The examiner stated that examination of the fifth left metatarsal area was completely normal and without tenderness.  The examiner commented that the Veteran's main problem with his left foot was his severe non-service-connected gout.  The examiner stated that "there is absolutely inadequate pathology present to support the level of the veteran's subjective complaints involving the head of the fifth metatarsal.  The patient's other complaints are strictly from his non-service-related gout."  

At the time of a VA compensation examination in November 2009, the Veteran reported essentially the same complaints regarding his left foot as he had previously.  The examiner noted that the Veteran had multiple left leg and foot problems that cause his left leg and foot pain, including crystal-proven gout and degenerative joint disease of the first left metatarsophalangeal joint, plantar fasciitis, and left ankle and knee problems, all of which were unrelated to the fifth left metatarsal injury.  The examination was normal, except for evidence of painful motion of the left foot and slight tenderness to palpation over the entire foot, worse over the first metatarsal head and the fifth metatarsal.  

Importantly, the Board notes that VA examiners have been able to distinguish between the adverse symptomatology caused by the Veteran's service connected left fifth toe disability and symptomatology caused by his other non-service-connected disorders causing problems with his left foot, including gout and plantar fasciitis.  Therefore, the Board will rate the severity of his left fifth toe disability solely on the adverse symptomatology which is attributed to his service connected disability.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996).").

As discussed above, prior to October 17, 1995, a noncompensable rating was in effect for the left fifth metatarsal disability.  A 10 percent rating was assigned, effective October 17, 1995, the date of receipt of the Veteran's claim for an increased rating.  As noted above, however, the Board has determined that the Veteran's increased rating claim has been pending since receipt of his increased rating claim in September 1992.  

However, prior to the November 1998 VA compensation examination, examiners had recorded no pertinent abnormal clinical findings regarding the left fifth metatarsal disability.  The Veteran's only complaints were of recurrent left foot pain and swelling, although no examiner noted any swelling.  Moreover, examiners did note that the Veteran had gout involving his left great toe and they attributed his pain more to gout and to the great toe than to the fifth metatarsal.  Significantly, neither the Veteran nor any examiner during that period reported any additional functional impairment on use due to the fifth left metatarsal disability.  See Deluca, supra.  

It is clear that the manifestations shown prior to the November 1998 examination constitute no more than mild impairment due to the fifth left metatarsal disability.  Although an examiner in February 1996 noted tenderness over the fifth metatarsal, the examiner commented that the Veteran's fifth metatarsal injury "should in no way limit his capacity for work."  Therefore, the Board finds that the criteria for a compensable rating for the disability are not met prior to November 1998 under any applicable diagnostic code.  

However, the report of the November 1998 examination for the first time noted the Veteran's report that his left foot pain was aggravated by standing more than two hours or by walking more than four to six hours at work.  Although that examiner and all subsequent compensation examiners indicated that examination of the left fifth metatarsal was normal, except for tenderness and evidence of painful motion of the foot, the Veteran has consistently reported aggravation of his left foot pain on prolonged standing or walking.  

While the term "moderately severe" is not defined by regulation, when compared with other comparable ratings for the feet, this term must be understood to require greater difficulties than those currently experienced by the Veteran.  As suggested by the above reference to other diagnostic codes, even when taking into account the Veteran's pain and reported functional limitation on use as per 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010) and DeLuca, supra, and affording the Veteran the benefit if the doubt, the Board finds that the Veteran's symptomatology since November 1998 amounts to not more than "moderate" impairment, when the other rating criteria of the feet require such problems as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads (see Diagnostic Code 5278), moderately severe malunion of the tarsal or metatarsal bones, or nonunion of the tarsal or metatarsal bones (see Diagnostic Code 5283) to be entitled to a 20 percent rating.  Also see Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The Board's decision is further supported by the fact that the November 2009 VA examiner opined that his disorder only caused "mild" problems with chores, shopping, and exercise.  Accordingly, the Board finds that the 10 percent rating currently assigned takes into account his current symptoms and compensates him for moderate disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This is true throughout the period beginning in November 1998, and therefore consideration of staged ratings are not warranted.  Hart, supra.  

In reaching the above conclusion, the Board has not overlooked the Veteran's written statements to the RO, his statements to his doctors, or the personal hearing testimony.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Jandreau, supra; Buchanan, supra; Charles, supra; also see Espiritu, supra.  However, the Veteran is not competent to opine as to the problems caused by his disorder because such an opinion requires medical expertise which he has not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinion provided by the experts at the Veteran's VA examinations than his lay assertions.  Id; also see Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  

However, a 10 percent rating is currently in effect from October 17, 1995.  VA's regulations state that the effective date for an increased rating will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o) (2010).  Although the Board has determined that the Veteran's claim for an increased rating was received in September 1992, as discussed above, the criteria for a 10 percent rating were not met until November 1998 under any applicable diagnostic code.  Therefore, the assignment of October 17, 1995, as the effective date for the rating was based on a generous application of the regulation after affording the Veteran the benefit of the doubt.  Nevertheless, because the criteria for a 10 percent rating were not met prior to November 1998, entitlement to a 10 percent did not arise until November 1998, and so an effective date prior to October 17, 1995, may not be assigned. 

In summary, the preponderance of the evidence is against the Veteran's claim for a compensable rating for residuals of a fracture of the left fifth metatarsal head (a left fifth toe disorder) prior to October 17, 1995.  Further, the preponderance of the evidence is against the Veteran's claim for a rating greater than 10 percent beginning October 17, 1995.  

Extraschedular Considerations

As per the Court's November 2007 decision, the Board has also considered whether a referral for an extraschedular evaluation is warranted.  The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for each service-connected disability are inadequate is required for extraschedular consideration referral).

The Board notes that the Veteran asserted in his September 2003 letter, in substance, that the schedular criteria are inadequate for evaluating his service-connected disability because it has caused him to lose several jobs.  However, the Veteran told a February 2004 VA examiner that he had lost several manual labor jobs in the previous several years because of his inability to walk and stand due to problems with his left knee.  The Board also notes that he told the November 2009 VA examiner that his fifth left metatarsal disability caused him to lose ten days of work from his most recent job.

The Board disagrees with the Veteran's claims.  As fully detailed above, a higher disability rating is available where specific criteria are met.  The Veteran does not meet the schedular criteria for these higher disability ratings.  It does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his levels of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability decided herein are adequate.  This is especially true in light of the fact that the November 2009 VA examiner opined that his disorder caused only mild problems with chores, shopping, and exercise as well as opined that, while the claimant is unable to do strenuous or sustained work, he could perform sedentary work.  Moreover, the Veteran has provided no evidence that his service-connected left fifth metatarsal disability, by itself, caused him to lose jobs.  To the contrary, the medical evidence shows that his gout and other non-service-connected left leg and left foot disabilities are much more disabling.  In this regard, the Board finds the fact that the evidence does not reflect that the Veteran's service-connected disability, acting alone, causes marked interference with employment (i.e., beyond that already contemplated in the assigned evaluations) or has required frequent periods of hospitalization weighs heavily against a finding that the application of the regular schedular standards is impractical.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Referral for extraschedular consideration is therefore not warranted.  See VAOPGCPREC 6-96; Thun, supra.  

ORDER

Service connection for asthma is denied.

Service connection for a left knee disorder is denied.

Service connection for schizophrenia is denied.

A rating in excess of 10 percent beginning October 17, 1995, for residuals of a fracture of the left fifth metatarsal head is denied.  

A compensable rating prior to October 17, 1995, for residuals of a fracture of the left fifth metatarsal head is denied.



____________________________________________
W. HARRYMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


